Citation Nr: 0505856	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  93-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse for the purpose of establishing her 
entitlement to benefits from the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
September 1967.  He died in November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a July 1995 decision, the Board determined that the 
appellant was not entitled to recognition as the veteran's 
surviving spouse for the purpose of receiving VA benefits.  
She appealed to the United States Court of Appeals for 
Veterans Claims (Court), and in a May 1997 Order, the Court 
granted a Joint Motion for Remand, vacating the July 1995 
Board decision and remanding the case for additional 
development.  The Board remanded the case in March 1998, and 
on return of the case from the RO again denied the claim in a 
November 2000 decision.  The appellant appealed the November 
2000 decision to the Court.

In a May 2001 Order, the Court granted a motion filed by VA 
to remand the case to the Board.  In a May 2002 decision the 
Board again denied the appellant's claim.  She appealed the 
May 2002 Board decision to the Court, and the Court in a 
March 2003 Order granted a Joint Motion to Remand filed by 
the parties, vacating the May 2002 decision and remanding the 
case to the Board.  The Board thereafter remanded the case to 
the RO in December 2003.  The case was most recently returned 
to the Board in December 2004. 


FINDINGS OF FACT

1.  The veteran and appellant were married in January 1963 in 
the state of Illinois.

2.  The veteran and appellant were divorced as of January [redacted], 
1975, in the state of Michigan; they did not thereafter 
remarry or live as husband and wife.

3.  At the time of the veteran's death in November 1987, his 
legal state of residence was Michigan.

4.  The veteran's death certificate records that he was 
divorced at the time of his death; this information was 
provided by his daughter.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for the purpose of establishing 
entitlement to VA benefits have not been met.  38 U.S.C.A. §§ 
101(3), 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.159, 3.205, 3.206 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO on a claim for VA 
benefits, even if the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA.  

The appellant filed a claim for Dependency and Indemnity 
Compensation benefits in November 1991.  The RO adjudicated 
the claim years before the VCAA was enacted.  The decision in 
question denied her claim based on the determination that she 
was not the surviving spouse of the veteran, and therefore 
could not be entitled to the benefits sought.  The decision 
specifically advised her of VA's definition of "surviving 
spouse" and "marriage," and explained the exceptions for 
nevertheless establishing eligibility for recognition as a 
surviving spouse.  In an April 1992 correspondence, the RO 
again explained the above.  In other correspondences, VA 
requested the appellant to submit evidence showing that she 
had no knowledge of a legal impediment to her "marriage" to 
the veteran, or evidence documenting continuous cohabitation 
with the veteran and showing that she and the veteran had 
held themselves out as husband and wife.  The RO suggested 
the submission of documents such as tax returns, bank 
statements or contracts tending to show that they considered 
themselves married.  

The April 2001 motion by the Secretary to remand the case to 
the Board (granted in the May 2001 Order) requested that the 
Board re-evaluate the appellant's claim under the duty to 
notify and duty to assist provisions of the VCAA.  Although 
the May 2002 Board decision did discuss VA's compliance with 
the VCAA, the February 2003 joint motion filed by the parties 
concluded that the Board did not adequately explain how VA's 
notification duties under the VCAA had been met.  
Specifically, the joint motion determined that VA had not 
adequately advised the appellant of what evidence she was 
responsible for submitting and of what evidence VA was 
responsible for obtaining on her behalf.

In accordance with instructions contained in the Board's 
December 2003 remand, the RO in a May 2004 correspondence 
advised the appellant that she needed to provide, or identify 
and authorize VA to obtain, evidence that the judgment 
granting the veteran a divorce from her had been vacated, or 
evidence that she re-entered a marriage with the veteran 
considered valid under the law of the place the marriage 
occurred.  In September 2004 correspondence, the RO again 
advised her of the information and evidence necessary to 
substantiate her claim, namely evidence that the judgment 
granting the veteran a divorce from her was vacated, or that 
they re-entered a valid marriage.  She was specifically 
informed that it was her responsibility, and hers alone, to 
provide evidence of the above, but that VA would make 
reasonable efforts to obtain relevant evidence such as public 
records or court records if she desired.  She was also 
advised to contact VA if there was any other evidence she 
believed might support her claim, and advised to submit any 
pertinent evidence in her possession.  Thereafter, her claim 
was re-adjudicated, and a November 2004 supplemental 
statement of the case was issued.

While the VCAA notice was issued out of sequence, the content 
of the notices substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002), as 
well as the concerns voiced in the February 2003 Joint 
Motion.  At this point, the appellant has been advised on 
several occasions since December 1991 as to what information 
and evidence is necessary to substantiate her claim that she 
was "married" to the veteran at the time of his death.  She 
was specifically advised that she is responsible for 
obtaining evidence showing that the divorce decree obtained 
by the veteran is invalid, or that she otherwise was married 
to him at the time of his death.  She was advised that VA 
would help her obtain such evidence, and that she should 
contact VA if she was unsure as to whether VA would assist 
her in obtaining any particular evidence.

At this stage of the appeal, there is no further notice that 
is needed to comply with the VCAA and the appellant is not 
prejudiced by the out of sequence notice.  The Board will 
proceed with appellate review. 

With respect to VA's duty to assist the appellant in 
obtaining evidence in connection with her claim, the Board 
points out that all relevant evidence identified by her, and 
for which she authorized VA to obtain, is on file.  The 
record contains, inter alia, copies of the January 1963 
marriage license and January 1975 divorce judgment of the 
appellant and veteran, a police report for August 1969, 
photographs submitted by the appellant, an anniversary card 
from the deceased, and statements by the appellant, her 
children, and a neighbor.  She has not identified any 
additional evidence not already on file.  As there is 
otherwise no outstanding evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


Factual background

On file is a copy of a marriage license showing that the 
appellant and the veteran were married in January 1963 in 
Illinois.  In an August 1967 rating action, service 
connection was granted and a 30 percent rating assigned for 
aortic insufficiency.  In a Veteran's Application for 
Compensation or Pension received in September 1967, the 
veteran reported that he was married to the appellant and had 
three children, two of whom were in his custody.  An October 
1967 rating decision increased the evaluation assigned the 
veteran's service connected disorder to 100 percent.  In 
March 1968 the evaluation was reduced to 60 percent, and in 
October 1968 he was granted a total disability rating based 
on individual unemployability due to service-connected 
disability. 

The records show that the veteran and the appellant were 
receiving benefits from the Social Security Administration as 
husband and wife since 1968.  In a September 1968 statement 
regarding his income and net worth, the veteran reported that 
he was married to the appellant.

By 1971, the record shows that the veteran lived in Michigan, 
and the appellant in Illinois.  From at least January 1976 
until his death, the veteran consistently reported to VA that 
he lived at a particular address in Michigan, and various 
records on file show that he worked at a job in Michigan in 
1977, that he was attending school in Michigan in 1981, and 
that he was employed by a Michigan branch of the Internal 
Revenue Service in 1985 and 1986.  

In a statement received around February 1971, the veteran 
requested retroactive benefits for the addition of a 
dependent.  In a 1972 statement the appellant indicated that 
she had left the veteran after he injured her twice.  Around 
that time she requested and received an apportioned share of 
his compensation benefits for herself and her children.

In a May 1973 decision, the Board determined that the 
appellant was not entitled to an additional apportionment of 
the veteran's monthly compensation benefits.  The Board noted 
that she and the veteran were estranged and living apart.

In April 1975, the appellant submitted a request for an 
increased apportionment for her and her two children.  In the 
request she took the opportunity to "inform [VA] that the 
veteran [...] divorced me on January [redacted], 1975 and it appears 
that he did not report this fact to [VA]."  The record shows 
that the RO thereafter notified the veteran that his monthly 
payments would be reduced because of the change in dependents 
as a result of the divorce.  In December 1975, the appellant 
provided information concerning her income and expenses and 
again noted that the veteran had divorced her.  In January 
1976, the veteran, in detailing his income and expenses, 
stated that "[t]he monthly amount my wife (sic) received 
from [VA] you have listed."

In a Special Apportionment Decision dated in February 1976, 
the RO noted that the expenses reported by the appellant 
could not be considered in her apportionment request, because 
she was divorced from the veteran.  The record shows that she 
thereafter received an apportioned share of the veteran's VA 
benefits on behalf of his children in her custody.

A November 1981 Special Report of Training entry indicates 
that the veteran planned on visiting Chicago to retrieve his 
runaway son, and return to Benton Harbor, Michigan.  A June 
1985 VA Form 22-5490 completed by the veteran indicates that 
his son was living with him in Michigan.

On file is a November 1985 hospital report from the Chicago 
VA Medical Center which indicates that the veteran reported 
he was divorced; that medical center had a Michigan address 
for the veteran.  The report of an October 1986 VA 
examination conducted in Michigan also documents his marital 
status as divorced.

The veteran died in November 1987 while visiting Indiana.  
According to the death certificate issued by that state, he 
was "divorced" at the time of his death, and was a resident 
of Michigan.  The source of this information was the 
veteran's daughter.

In November 1987 the veteran's son signed an Application for 
Burial Benefits, indicating that he used his own funds for 
burial expenses.

On an application for Dependency and Indemnity Compensation 
benefits submitted in November 1991, the appellant reported 
that she had been married only once, to the veteran, that 
their marriage was terminated in January 1975 in Michigan, 
and that she had not remarried.

In numerous statements submitted in support of her claim, the 
appellant argued that her marriage to the veteran was never 
legally dissolved because an official divorce decree was 
never obtained.  In a statement received in March 1992, she 
indicated that she was not present at the time the divorce 
purportedly occurred, did not participate in the divorce, and 
disagreed with certain findings noted in the divorce 
judgment.  She also explained that the veteran continued to 
consider her his wife even after the "divorce," that she 
lived with the deceased before, during and after the 
"divorce" but periodically left him because he was abusive 
and unfaithful, and that the deceased never referred to her 
as his ex-wife around friends or family.  She stated that she 
and the veteran shared homes in Illinois and Michigan and 
would visit each other.  She also argued that the divorce 
judgment itself was never enforceable because the veteran 
refused to pay her the $1 he was ordered to pay in the 
judgment, and that he assured her that as long as he refused 
to pay her that $1, the divorce judgment would not take 
effect.

In April 1993, the appellant submitted a copy of a letter 
from a private Michigan attorney who apparently responded to 
her request for information regarding the process for 
obtaining a "No Fault" divorce in the state of Michigan.  
In that letter, the attorney noted that because Michigan is a 
"No Fault" state, the veteran filed for divorce, and a 
divorce was granted on the basis of his petition and 
testimony.  The attorney opined that there was virtually 
nothing the appellant could have done to stop the process, 
that she could not force the veteran to live with her, and 
that in his opinion, she had no defense to prevent the 
divorce as they were living apart.

The May 1997 Joint Motion for Remand noted that the record 
contained plausible evidence of a valid marriage between the 
appellant and the veteran (namely, the January 1963 marriage 
license).  The parties to the joint motion pointed out that 
the record on appeal did not contain a copy of the January 
1975 divorce decree, and the parties further noted that VA 
must request evidence addressing the question of whether the 
appellant was aware or had knowledge of a "legal 
impediment" to her "marriage" to the veteran at the time 
of his death (namely, the purported divorce in January 1975).

Following the Board's remand, the RO contacted the appellant 
and requested that she furnish particular evidence in support 
of her claim.  In 1998, she submitted a signed and sworn 
affidavit that she was never notified, or had any knowledge, 
of any divorce proceedings or informed that her marriage had 
been dissolved; and that the veteran had held her out as his 
wife in public even after 1975.

In September 1998, the RO obtained a copy of a Judgment of 
Divorce entered in Michigan in January 1975.  The Judgment 
listed the veteran as the plaintiff and the appellant as 
defendant, and noted that the veteran's complaint was taken 
as confessed by the appellant.  The judgment also ordered the 
veteran to pay the appellant $1 to release her dower rights.  
A dower right is a life estate in the lands of her husband to 
which a wife is entitled upon his death.  See generally, 
Black's Law Dictionary 442 (5th Ed. 1979).

In October 1998, the appellant submitted another signed and 
sworn affidavit repeating her assertions that she was never 
notified of the Michigan divorce proceedings, and that she 
never signed any documents or otherwise agreed to the 
divorce.  The appellant further swore that she had a 
discussion with the veteran about the "alleged divorce," 
and that he affirmed to her then, and on later occasions, 
that he considered her to be his spouse and that they were 
not divorced.  According to her, he explained that as long as 
he did not pay her the $1 mentioned in the divorce decree, 
the divorce would not be effective.  She also indicated that 
she and the veteran continued to have normal sexual relations 
until his death, and that he introduced her as his wife in 
public.

In a December 1998 report of contact, the RO contacted the 
office of the Michigan attorney who wrote the correspondence 
the appellant submitted in April 1993.  His office clarified 
that the attorney had no record of a divorce between the 
appellant and the veteran, and that his letter should be read 
more as an explanation as to how Michigan's "No Fault" 
divorce laws operated.

The record reflects that the RO thereafter contacted the VA 
District Counsel located in Illinois for an opinion as to the 
validity of the divorce decree and whether it would be valid 
and binding in the state of Illinois.  In May 1999, the 
District Counsel responded by noting that Illinois recognizes 
the decrees of Michigan under the doctrine of full faith and 
credit, and that if the decree is legal in Michigan, it would 
be recognized as such in Illinois.

In statements received in November 1999, the two children of 
the appellant and the veteran submitted statements to the 
effect that their parents were married, and that the family 
lived in both Michigan and Illinois, with Michigan 
representing a vacation property.  The son indicated that the 
family was not traditional in the sense that his parents 
sometimes lived apart.  The daughter stated that her parents 
held themselves out as husband and wife at public functions, 
and she additionally indicated that the veteran was abusive 
to the appellant.

In a November 1999 statement the appellant noted that the 
state of Illinois had no record of the Michigan divorce 
judgment ever being recorded.  She also repeated her 
assertion that the veteran repeatedly told her that they were 
not divorced.  She also stated that she "had no knowledge 
with regards to 'common law marriages' in Illinois or 
Michigan because [she] always considered [the veteran] to be 
her husband and he always held [her] out as his wife."  She 
also indicated that she had never attempted to have the 
divorce judgment set aside because she believed it to be 
invalid.  In further support of her claim, she submitted 
photographs taken in the 1980s showing her with the veteran 
and children; a certificate showing that no divorce record 
was found in Illinois; a copy of an undated anniversary card 
given to her by the veteran; a 1984 letter from a retail 
store concerning a service contract, which is addressed to 
the veteran but which includes in the salutation "Mr." or 
"Mrs."; and a certificate from the President honoring the 
memory of the deceased.

In February 2000, a VA Regional Counsel explained that he had 
reviewed the January 1975 Judgment of Divorce and, assuming 
it is a true copy, found that it comported with those issued 
in like matters in Michigan.  The Regional Counsel found no 
reason to conclude that it was not a legal and binding order 
in the state of Michigan.

In a July 2004 statement, Annola Higgins indicates that she 
was a neighbor of the appellant and veteran for 31 years, and 
that since 1972, the appellant and the veteran had always 
held themselves out as married.  She indicated that the 
veteran would spend time at the family vacation house in 
Michigan, but would return, and that the appellant would 
sometimes visit the Michigan house as well.

In a sworn and signed statement dated in August 2004, the son 
of the appellant and veteran explained that his father would 
disappear for weeks at a time but would always return.  He 
indicated that his father was physically abusive toward his 
mother throughout the years, and had participated in several 
affairs.  The son emphasized that they had always remained a 
family.

In a sworn and signed statement dated in August 2004, the 
veteran's daughter alleged that the veteran had girl friends, 
and that he was abusive toward the appellant.  She also 
indicated that he would disappear for weeks.

Submitted by the appellant's representative in September 2004 
is an arrest report for August 1969 indicating that the 
veteran was arrested on a charge of battery; the appellant is 
listed as the victim.

The representative argues that the appellant's current 
statements regarding her marital status are credible, as it 
was she who in 1975 first notified VA that she and the 
veteran had divorced, and that she has been consistent in her 
statements.  He also argues that the appellant was unaware 
that the January 1975 divorce judgment was an impediment to 
her marriage because the veteran had assured her the divorce 
decree was not effective until he paid her $1, because he 
held her out as his wife after 1975, and because in the 
January 1976 statement described previously, he referred to 
her as his wife.  He argues that the fact that Michigan, 
Illinois and Indiana do not recognize common law marriages is 
irrelevant, because non-recognition of a common law marriage 
by a state constitutes a legal impediment to the marriage, 
and thus the marriage may still be deemed valid for VA 
purposes.  He also suggests that the appellant cohabitated 
continuously with the veteran for the purposes of 38 C.F.R. 
§ 3.53, except for times when the deceased physically abused 
her (and therefore that any separation was due to his 
misconduct).  He also suggests (without further explanation) 
that any separations were temporary, by mutual consent, and 
for the purposes of convenience, health, or business.  The 
representative lastly argues that the Michigan divorce 
judgment was never properly served on the appellant or 
registered in Illinois, and therefore is not enforceable in 
Illinois.

Analysis

"Spouse" means a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j). 

Marriage is established by one of the following types of 
evidence:  (1) Copy or abstract of the public record of 
marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  (2) Official report from 
service department as to marriage which occurred while the 
veteran was in service.  (3) The affidavit of the clergyman 
or magistrate who officiated.  (4) The original certificate 
of marriage, if VA is satisfied that it is genuine and free 
from alteration.  (5) The affidavits or certified statements 
of two or more eyewitnesses to the ceremony.  (6) In 
jurisdictions where marriages other than by ceremony are 
recognized the affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived.  (7) 
Any other secondary evidence which reasonably supports a 
belief by the Adjudicating activity that a valid marriage 
actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) together 
with the claimant's certified statement concerning the date, 
place and circumstances of dissolution of any prior marriage 
may be accepted as establishing a valid marriage, provided 
that such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid.  
38 C.F.R. § 3.205(b).

Where a surviving spouse has submitted proof of marriage in 
accordance with 38 C.F.R. § 3.205(a) and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c).

"Surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and: (1) Who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) Except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b).  

Where an attempted marriage is invalid by reason of legal 
impediment, the marriage will nevertheless be deemed valid if 
(a) the marriage occurred one year or more before the veteran 
died; and (b) the claimant entered into the marriage without 
knowledge of the impediment; and (c) the claimant cohabited 
with the veteran continuously from the date of the attempted 
marriage until his death; and (d) no claim has been filed by 
a legal surviving spouse who has been found entitled to 
gratuitous death benefits.  38 U.S.C.A. § 103(a) (West 2002); 
38 C.F.R. § 3.52 (2004).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  
38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason, which did not show intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).  

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question:  (a) 
Where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce;  (b) Where the 
issue is the validity of marriage to a veteran following a 
divorce, the matter of recognition of the divorce by VA 
(including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in 38 C.F.R. § 3.1(j);  (c) Where a foreign divorce 
has been granted the residents of a State whose laws consider 
such decrees to be valid, it will thereafter be considered as 
valid under the laws of the jurisdictions specified in 38 
C.F.R. § 3.1(j) in the absence of a determination to the 
contrary by a court of last resort in those jurisdictions.  
38 C.F.R. § 3.206.

The record shows that the appellant and the veteran were 
married in January 1963, and that in January 1975 the 
deceased obtained a divorce from the appellant.  Although the 
appellant contends that the divorce judgment is invalid 
because she never received notice of the proceedings and 
because of certain purported defects in the judgment, 
Michigan law provides that notice may be by publication.  
MICH COMP. LAWS § 552.9a.  Further, the signing judge 
specifically took the veteran's complaints as confessed by 
the appellant (implying that the judge was satisfied that the 
appellant had been properly notified but had not responded).  
Finally, there is otherwise nothing in the divorce judgment 
to suggest that it is invalid or not a true copy.  VA's 
Regional Counsel has examined the document and found nothing 
to suggest that it is other than a valid judgment of divorce 
between the appellant and the veteran.  

Although the appellant also argues that the judgment is 
invalid because it was never registered in Illinois, the 
Board finds this argument unpersuasive, as the failure of the 
veteran to register the divorce judgment in Illinois, or in 
any other state, would not affect the validity of the 
divorce, but at most the enforceability of certain 
obligations imposed on the parties.  Moreover, VA's District 
Counsel examined the divorce judgment and correctly 
determined that Illinois would be Constitutionally obligated 
to recognize the divorce judgment had the veteran registered 
it.  Accordingly, the January 1975 divorce decree was a legal 
dissolution of the marriage.  It is controlling as to the 
question of the appellant's marital status at the time of the 
veteran's death.  The Board notes in passing that despite her 
arguments concerning the validity of the divorce decree, 
there is no indication that the appellant, or her 
representative, has ever sought to have the state of Michigan 
vacate the judgment.

The appellant also argues that her marriage to the veteran 
was never dissolved because he did not pay her the $1 
mentioned in the divorce judgment.  Even assuming the veteran 
did not pay her the $1, the divorce judgment was not a mere 
contract, but a judicial determination that the marriage of 
the deceased and the appellant was dissolved.  Other than the 
appellant's own statement, there is no evidence whatsoever 
that the veteran failed to pay the de minimus amount ordered 
paid, and the Board does not find her statement credible, 
particularly in light of her unambiguous April and December 
1975 statements to VA that she was divorced.  Indeed, using 
the appellant's own logic, if the veteran had failed to pay 
the $1.00 ordered by the Court then she submitted fraudulent 
statements to VA in 1975.
 
Lastly, while the appellant contends that the veteran himself 
did not believe the divorce judgment ever took effect, the 
fact remains that he did undergo a process culminating in the 
issuance of a divorce judgment pursuant to Michigan's 
exercise of its Constitutionally recognized power to issue 
such decrees.  See U.S. CONST. Amend. X. 

In short, the Board finds, the arguments of the appellant and 
her representative to the contrary notwithstanding, that the 
January 1975 divorce judgment is valid, and that the 
appellant's January 1963 marriage to the veteran ended on 
that date.

The Board acknowledges that the representative has submitted 
an arrest report showing that the deceased was accused of 
battering the appellant in 1969, and that the appellant and 
her children have attested to the veteran's physical abuse of 
the appellant.  To the extent that the appellant is arguing 
that the veteran's misconduct resulted in their separation 
prior to January 1975, the Board points out that the reason 
for any such separation was rendered irrelevant by the 
January 1975 divorce decree.

The appellant next maintains that she was married to the 
veteran after the January 1975 divorce judgment, contending 
that he told her the divorce judgment was not effective, and 
that he continued to hold her out as his wife.  She argues 
that she was unaware that there was a legal impediment to her 
marriage, namely the actual validity of the divorce judgment.  
Her representative has essentially argued in the alternative 
that the appellant's relationship with the veteran after 
January 1975 constituted an attempt at a common law marriage, 
for which there was a legal impediment of which she 
purportedly was unaware (namely that common law marriages are 
not recognized in Illinois, Indiana or Michigan).

By 1973, the appellant was in receipt of an apportioned share 
of the veteran's benefits which included payments for herself 
as a dependent of the veteran.  In April 1975 she notified VA 
that the veteran had divorced her, repeating this as her 
understanding in December 1975.  While her representative 
argues that VA continued to pay the appellant an apportioned 
share of the veteran's benefits even after the January 1975 
divorce, the record clearly shows that she was removed as a 
dependent by January 1976, and that any apportionment she 
received since that time was based solely on the status of 
the veteran's children as dependents.  On her November 1991 
application for benefits, the appellant again indicated that 
her marriage to the veteran was terminated in January 1975.  
Although she now contends that she was unaware that the 
January 1975 divorce judgment served to dissolve her marriage 
to the veteran, the Board finds her recent statements to this 
effect to be of marginal probative value when compared to her 
consistent statements up to November 1991 evincing clear 
awareness that the veteran had divorced her.

Moreover, the record shows that she did not seek to add 
herself as the veteran's dependent after VA concluded that 
she was no longer the deceased's spouse.  Although her 
representative argues that her contentions since 1975 have 
been consistent, the Board points out that the specific 
statements by the appellant proffered to demonstrate this 
consistency only include her statements made after the 
December 1991 denial of the instant claim.  Accordingly, the 
Board finds that her earlier statements demonstrating 
awareness that she was divorced from the veteran are of far 
greater probative value than her current statements, 
particularly because the earlier statements were made when 
she could have expected to receive increased benefits as the 
spouse of the veteran.

The Board consequently concludes that the appellant was well 
aware of the legal impediment that the divorce judgment 
presented to her marriage of the veteran.

With respect to whether the appellant and the veteran 
nevertheless attempted to enter into a common law marriage, 
the Board first notes that a couple may not enter into a 
common law marriage in Illinois, Indiana, or Michigan.  In 
Illinois, "[c]ommon law marriages contracted in this State 
after June 30, 1905 are invalid."  750 ILL. COMP STAT. ANN. 
5/214.  Similarly, in Indiana, "[a] marriage is void if the 
marriage is a common law marriage that was entered into after 
January 1, 1958."  IND. CODE ANN. § 31-11-8-5.  In Michigan, 
the "consent (of the parties) alone is not enough to 
effectuate a legal marriage on and after January 1, 1957.  
Consent shall be followed by obtaining a license..."  MICH. 
COMP. LAWS ANN. § 551.2.  

VA's Office of General Counsel, in VAGCPRECOP 58-91, 56 
Fed.Reg. 50151 (1991), concluded that the requirement of a 
marriage ceremony by a jurisdiction which does not recognize 
common-law marriage constitutes a "legal impediment" to 
such a marriage for the purpose of 38 U.S.C.A. § 103(a).  See 
Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval v. Brown, 7 
Vet. App. 7 (1994).  In this case, however, the appellant 
previously legally married the veteran in Illinois, lived in 
Illinois for a number of years before and after January 1975, 
and continues to live in that state.  The Board finds the 
appellant knew that in order for her to be remarried to the 
veteran she needed to formally remarry him under Illinois 
state law.  She was consequently aware of the legal 
impediment to her "marriage" to the veteran, in the form of 
a prohibition on common law marriages in Illinois.

The Board has nevertheless considered her statements and 
evidence that she and the veteran held themselves out as 
husband and wife after January 1975.  She maintains that they 
lived together in Illinois except during times when they 
would separate due to his physical abuse.  He purportedly 
would leave Illinois and stay at the vacation home in 
Michigan during those times.  She has submitted statements 
from her children and from a neighbor to bolster her claim.  
Turning first to the statements of her children, the Board 
notes that while the daughter now claims that she was unaware 
that the veteran and appellant were divorced, this same 
daughter informed the state of Indiana that the deceased was 
divorced when he died.  Moreover, while his son indicated 
that they remained a family, he also noted that the veteran 
did not live with them consistently.  In addition, while the 
daughter described the veteran's Michigan residence as no 
more than a vacation home, the record shows that the 
residence was in fact the primary residence of the veteran, 
and the Board points out that since at least 1976, the 
veteran reported to VA and to VA medical facilities that he 
lived at the Michigan address.  Moreover, the daughter 
herself advised the state of Indiana that the deceased lived 
in Michigan, not Illinois.  The record also shows that while 
living in Michigan the veteran was employed on at least two 
occasions.  That activity, as well as the veteran's 
consistent reporting of a Michigan mailing address, 
demonstrate that the veteran was domiciled in Michigan, and 
that the Michigan address was not a "vacation home."  This 
is particularly evident as the veteran never suggested to VA 
since 1975 that he was working or attending school in 
Illinois.

In short, the Board finds the recent statements of the 
veteran's daughter suggesting that she believed from her 
parent's actions that they were married to be contradicted  
by her earlier statements to the state of Indiana.  The 
statements of the veteran's son further suggest that rather 
than behaving as married, his parents simply interacted, as 
many divorced parents do, in visiting their children and 
continuing to remain active in their lives.  With respect to 
the neighbor's statement, the probative value of the 
statement is undermined by the evidence showing that the 
veteran was domiciled in Michigan, and not Illinois, and 
suggesting that the veteran was not present in Illinois 
nearly as often as the neighbor believed.

Turning to the statements of the appellant, the Board finds 
that her current statements are inconsistent both with her 
statements received on and before November 1991, and also 
with other certain other evidence of record.  The appellant 
maintains that she and the veteran engaged in normal sexual 
intercourse after January 1975 and held themselves out as 
husband and wife.  She has submitted a service contract with 
a salutation of "Mr." or "Mrs.", photographs, and an 
anniversary card.  The Board again points out, however, that 
in her 1975 statements and November 1991 application for 
benefits, the appellant reported that she was divorced from 
the veteran.  She did not indicate that she had remarried 
him.  In addition, she did not protest when VA determined 
that she was not entitled to an apportioned share of the 
veteran's benefits as his spouse.  Nor did the veteran, who 
was well aware that he could receive additional benefits for 
each dependent, attempt after January 1976 to add the 
appellant as his dependent.  

In addition, the veteran described himself to his VA 
physicians both in Chicago and in Michigan as divorced.  The 
appellant's representative points out that the veteran, in a 
January 1976 statement, referred to her as his spouse.  Given 
that he consistently thereafter referred to himself as 
divorced, as did the appellant until after November 1991, the 
Board finds the veteran's statement to be of marginal 
probative value with respect to whether he believed he and 
the appellant were married.  

The Board has considered the anniversary card submitted by 
the appellant but notes that it is undated, and is therefore 
of no more than minimal relevance.  The Board has also 
considered photographs submitted by the appellant but points 
out that they show nothing more than that the veteran would 
attend his children's birthdays and graduations, and was 
present for the night of a prom, activities the Board does 
not find unusual for divorced parents who take an interest in 
remaining active in the lives of their children.  Finally, 
only one of the photographs show just the appellant and the 
veteran.  

With respect to the service contract, the salutation 
addresses "Mr." or "Mrs." and is actually addressed only 
to the veteran.  The Board notes that despite suggestions by 
VA, the appellant has not submitted any records such as tax 
returns filed jointly with the veteran or bank statements 
showing joint ownership.  Lastly, the Board points out that 
although the undated certificate from the President honoring 
the memory of the veteran is addressed to the appellant as 
"Mrs.", it appears the certificate was addressed based on 
information she herself, or perhaps one of her children, 
provided at some unknown point.

After reviewing the evidence on file, the Board concludes 
that the appellant's statements regarding her "marriage" to 
the veteran after January 1975 are not credible and lack any 
significant probative value.  As indicated above, the record 
shows that the veteran lived and worked in Michigan since at 
least 1976, while the appellant resided in Illinois.  She and 
the veteran visited each other on occasion, but there is no 
indication that the visits were anything more than occasions 
for the veteran to interact with his children, despite the 
appellant's report of regular sexual intercourse.  Statements 
by both the veteran and the appellant on and before November 
1991, with one exception, refer to their marital status as 
divorced.  In light of the above, the Board finds that the 
veteran and the appellant did not in fact hold themselves out 
as husband and wife after the January 1975 divorce judgment, 
and that they never attempted to enter into a common law 
marriage.

As the Board finds that the veteran and appellant did not 
attempt to enter into a common law marriage after the January 
1975 divorce judgment, it is irrelevant whether she was aware 
of the legal impediment to such a marriage (namely, that 
common law marriages were not recognized in Illinois, Indiana 
or Michigan).  In other words, the evidence shows that there 
was no relationship between the appellant and veteran after 
January 1975 which reasonably suggests the possibility of a 
"deemed valid" marriage under 38 C.F.R. § 3.52.  The 
arguments of the veteran's representative concerning 
continuous cohabitation under 38 C.F.R. § 3.53 are therefore 
also irrelevant.

In sum, the record shows that the veteran and appellant were 
married in January 1963, but were legally divorced in January 
1975, that the appellant was well aware that she was divorced 
from the deceased as of January 1975, and that she and the 
deceased did not after January 1975 attempt to remarry, 
either through a formal ceremony or through the establishment 
of a common law marriage.  As the appellant therefore was not 
married for VA purposes to the deceased at the time of death, 
the Board concludes that the preponderance of the evidence is 
against the claim for recognition of the appellant as the 
surviving spouse of the veteran.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of establishing her 
entitlement to VA benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


